Citation Nr: 0823581	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  00-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to higher ratings for a left knee disability, 
status post knee replacement surgery: in excess of 10 percent 
for the period from August 2, 1999 to November 26, 2000; in 
excess of 20 percent for the period from November 27, 2000 to 
June 19, 2002; and in excess of 30 percent for the periods 
from August 1, 2003 to January 31, 2006 and from April 1, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969, 
and from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision in which the 
RO, in pertinent part, denied an increased rating for the 
veteran's left knee disability.  The veteran filed a notice 
of disagreement (NOD) in November 1999 and the RO issued a 
statement of the case (SOC) in December 1999.  The veteran 
filed a substantive appeal in August 2000, specifying the 
rating for the left knee as the issue he wished to appeal.  
He also requested a Board hearing in Washington, DC; however, 
as he subsequently failed to appear for the Board hearing 
scheduled in May 2003, the request for a Board hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2007).

In May 2001, the RO increased the left knee disability rating 
from 10 to 20 percent, effective November 27, 2000 (the date 
of a VA orthopedic examination).  In November 2002, the RO 
granted a 100 percent rating following left knee arthroplasty 
for the period from June 20, 2002 to July 31, 2003 and 
assigned a 30 percent rating effective August 1, 2003.  

In May 2003, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  After 
accomplishing further action, as reflected in a February 2006 
supplemental SOC (SSOC), sent via cover letter dated in March 
2006, the AMC continued the denial of the claim on appeal, 
and returned the matter to the Board for further appellate 
consideration.

In April 2007, the Board again remanded the matter for 
further action.  In October 2007, the RO granted a 100 
percent rating following left total knee arthroplasty for the 
period from February 1, 2006 to March 31, 2007 and assigned a 
30 percent rating effective April 1, 2007.  After 
accomplishing further action, as reflected in an October 2007 
SSOC, the AMC continued the denial of the claim on appeal, 
and returned the matter to the Board for further appellate 
consideration.

The Board has characterized the claim on appeal as excluding 
the periods for which a temporary 100 percent rating has been 
granted.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to November 27, 2000, there was no moderate 
subluxation, lateral instability, ankylosis, or significant 
limitation of flexion or extension or impairment of the left 
tibia or fibula; for the period from November 27, 2000 to 
June 19, 2002, there was no severe subluxation, lateral 
instability, ankylosis, or significant limitation of flexion 
or extension or impairment of the left tibia or fibula; for 
the period from August 1, 2003 to January 31, 2006, there was 
no severe painful motion or weakness in the left leg, and 
there was no ankylosis, extension limited to 30 degrees or 
less, or nonunion of the tibia and fibula; and, since April 
1, 2007, the residuals of the veteran's left knee replacement 
surgery have not included severe painful motion or weakness 
in the left leg, and there has not been ankylosis, extension 
limited to 30 degrees or less, or nonunion of the tibia and 
fibula.


CONCLUSION OF LAW

The criteria for a rating for a left knee disability, status 
post knee replacement surgery, in excess of 10 percent for 
the period from August 2, 1999 to November 26, 2000, or in 
excess of 20 percent for the period from November 27, 2000 to 
June 19, 2002, or in excess of 30 percent for the period from 
August 1, 2003 to January 31, 2006 or from April 1, 2007 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5257, 
5260, 5261 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1) 
(effective May 30, 2008).  73 Fed. Reg. 23,353-23,356 (April 
30, 2008).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the United States Court of Appeals for Veterans Claims held 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate an increased rating 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  22 Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an August 2004 post-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his service-connected left knee 
disability, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The December 1999 SOC (and, later, 
the May 2001, March 2006 and October 2006 SSOCs) sets forth 
the criteria for higher ratings for the left knee disability 
(which is sufficient for Dingess/Hartman).  After issuance of 
the August 2004 letter, and opportunity for the veteran to 
respond, the October 2007 SSOC reflects readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

To the extent that these letters did not meet the relevant 
content of notice requirements of Vazquez-Flores, the 
veteran's written statements, in particular his substantive 
appeal, reflect that he understood the relevant requirements, 
including the effect of his disability on his daily life and 
employment.  In the substantive appeal, the veteran stated 
that he cannot stand, walk or sit for long periods.  In 
addition, written statements from the veteran's 
representative, on his behalf, also indicate the veteran's 
awareness of the relevant requirements.  See Vazquez-Flores, 
22 Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  In an August 
2006 statement, the representative cited applicable 
regulations on evaluating disabilities, including Diagnostic 
Code 5257.  In a May 2008 statement, the representative again 
cited applicable regulations and also noted the effects of 
the veteran's disability, including when climbing stairs and 
bending.  Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran injured his left knee during service and 
underwent multiple surgeries after service.  The veteran had 
left knee medial compartment arthroplasty in June 2002 and 
left knee replacement surgery in February 2006.  Prior to the 
first surgery, the left knee was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 for "other" impairment 
of the knee, to include recurrent subluxation and lateral 
instability; under DCs 5010-5257, indicating that diagnostic 
codes for both arthritis and for "other" impairment of the 
knee have been considered in the evaluation of the left knee 
disability; and under DCs 5010-5262, indicating that 
diagnostic codes for both arthritis and impairment of the 
tibia and fibula have been considered.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved - here, DC 5260 (for limitation of extension) and 
5261 (for limitation of flexion); ankylosis of the knee is 
evaluated under DC 5256.  If the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes, then a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under DC 5260, a rating of 10 percent requires limitation of 
flexion to 45 degrees.  A rating of 20 percent requires 
limitation of flexion to 30 degrees, and a rating of 30 
percent requires limitation of flexion to 15 degrees.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees.  A rating of 30 
percent requires limitation of extension to 20 degrees.  A 
rating of 40 percent requires limitation of extension to 30 
degrees, and a rating of 50 percent requires limitation of 
extension to 45 degrees.

Standard range of left knee motion is from 0 degrees (on 
extension), to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

Under DC 5257, slight impairment of either knee, with 
recurrent subluxation or lateral instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
30 percent is the maximum rating available under DC 5257.  
The terms "slight," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just" as 
contemplated by the requirements of the law.  38 C.F.R. 
§ 4.6.

On August 1999 VA examination, which included the examiner's 
review of May 1999 knee x-rays, the veteran was diagnosed 
with degenerative arthritis of the left knee.  Prior 
surgeries were noted, with the knee mildly swollen and 
diffusely tender. There was no heat or erythema.  There was 
mild to moderate crepitus on extension.  There was no 
subluxation, contracture, laxity or instability.  McMurray 
sign was negative.  Range of motion was extension to 0 
degrees and flexion to 130 degrees.  The May 1999 x-rays 
showed no evidence of fracture or dislocation.  There was 
mild marginal osteophytosis.  Joint space appeared normally 
preserved. 

Thus, prior to November 27, 2000, the veteran was not 
entitled to a rating higher than 10 percent for his left 
knee.  There was no severe or moderate subluxation or lateral 
instability warranting a higher rating under DC 5257, and the 
range of motion figures showed that there was neither 
ankylosis nor limitation of flexion or extension warranting a 
higher rating under DCs 5256, 5260, or 5261.  The x-rays also 
showed that there was no impairment of the tibia and fibula 
warranting a higher rating under DC 5262.  The veteran is 
thus not entitled to a rating higher than the 10 percent that 
he is receiving for his left knee disability under any 
potentially applicable diagnostic code prior to November 27, 
2000.

As of November 27, 2000, the veteran is rated 20 percent for 
the left knee.  In the May 2001 rating decision by which the 
RO increased the veteran's rating as of that date, the RO 
changed the diagnostic code under which the left knee was 
evaluated from DC 5257 to DCs 5010-5262 (by analogy pursuant 
to 38 C.F.R. § 4.20).  Under DC 5262, malunion of the tibia 
and fibula with moderate knee or ankle disability warrants a 
20 percent rating; malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent rating; 
and nonunion of the tibia and fibula with loose motion 
requiring a brace warrants a 40 percent rating.  The May 2001 
rating decision and SSOC increased the left knee rating to 20 
percent, finding that moderate loss of motion (range of 
motion from 0 to 120 degrees limited to 115 degrees by pain), 
weakened movement, and frequent severe flare-ups as described 
in the November 2000 VA examination and December 2000 VA 
examination addendum warranted a 20 percent rating.  See 
DeLuca v.  Brown, 8 Vet. App. 202, 204-7 (1995) (discussed in 
detail below).  The veteran is not entitled to a higher 
evaluation under any other potentially applicable diagnostic 
code, because neither the November 2000 VA examination, the 
December 2000 addendum nor the VA outpatient treatment 
(VAOPT) records prior to the June 2002 left knee surgery 
indicated that there was left knee ankylosis, severe 
recurrent subluxation or lateral instability, limitation of 
flexion to 15 degrees or more, limitation of extension to 20 
degrees or more, or malunion of the tibia and fibula with 
marked knee or ankle disability warranting a rating higher 
than 20 percent under DCs 5256, 5257, 5260, 5261, or 5262.

As noted, the veteran had left knee medial compartment 
arthroplasty in June 2002.  Under 38 C.F.R. § 4.71a, DC 5055, 
assignment of a 100 percent rating for one year following the 
implantation of the prosthesis is authorized.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent rating is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability will be rated 
by analogy to DCs 5256, 5261 or 5262.  The minimum rating is 
30 percent.  38 C.F.R. § 4.71a, DC 5055.

The veteran's left knee was rated 100 percent from June 20, 
2002 through July 31, 2003, and rated 30 percent from August 
1, 2003 through January 31, 2006.  The veteran is not 
entitled to a higher 60 percent rating under DC 5055 because 
the residuals of his left knee surgery have not included 
severe painful motion or weakness in the left leg.  June 2002 
VA orthopedic progress notes stated that the veteran was 
stable from the arthroplasty and that the left knee range of 
motion was improving.  An October 2002 orthopedic progress 
note stated that the veteran complained that his knee "aches 
a lot" but examination found full range of motion.  A 
February 2004 rheumatology consult for gout stated that the 
veteran was in moderate pain and limping.  An April 2004 
orthopedic progress note stated that the veteran did not have 
any medial lateral joint pain on examination and had good 
range of motion from 0 to 105 degrees.  At the November 2005 
VA examination, there was tenderness in the medial aspect of 
the tibial component of the left knee joint.  Range of motion 
was from 0 to 125 with discomfort between 115 and 125 
degrees.  There was no pain on repetitive motion.  There was 
no joint line effusion.  There was no medial/lateral or 
anterior/posterior laxity.  August 2005 x-rays were reported 
as showing satisfactory well-seated and well-aligned 
prosthesis and arthritis on the lateral aspect of the knee 
joint and patellofemoral component.  The examiner stated that 
there was no evidence of additional limitation due to pain, 
further loss of motion, incoordination, weakness, flare-up, 
or lack of endurance after repetitive motions.  The examiner 
added that there is no evidence of adverse impact on 
activities of daily living.  Thus, the residuals of the 
veteran's left knee surgery do not include severe painful 
motion or weakness, so he is not entitled to the higher, 60 
percent rating under DC 5055.  Nor is the veteran entitled to 
a rating higher than 30 percent with rating by analogy to DCs 
5256, 5261, or 5262.  Neither the January 2002 VA orthopedic 
note, any other VAOPT notes, nor the November 2005 VA 
examination show ankylosis, extension limited to 30 degrees 
or less, or nonunion of the tibia or fibula warranting a 
rating higher than 30 percent under DCs 5256, 5261, or 5262.

As noted, the veteran had left total knee replacement surgery 
in February 2006.  His left knee was rated 100 percent from 
February 1, 2006 through March 31, 2007, and thereafter rated 
30 percent.  The veteran is not entitled to a higher 60 
percent rating under DC 5055 because the residuals of his 
left total knee replacement surgery have not included severe 
painful motion or weakness in the left leg.  A February 2006 
VA hospital discharge summary stated that the veteran was 
admitted for inpatient rehabilitation after an elective left 
total knee replacement the previous week and that the 
postoperative swelling had resolved and the pain was much 
less with range of motion from 0 to 105 degrees.  The veteran 
was completely independent with his self-care.  A May 2007 VA 
orthopedic progress note stated that there was tenderness 
over the medial and lateral joint lines but no tenderness 
over the patellar tendon both superiorly and inferiorly.  
Range of motion was from 0 to 110 degrees.  The knee was 
stable to anterior and posterior varus and valgus stressing.  
The veteran was given a cortisone injection into the knee for 
pain relief but he continued to report pain after the 
injection.  An August 2007 orthopedic progress note stated 
that the veteran had received a cortisone injection about 10 
weeks ago and that he had relief of pain up until one week 
ago.  The veteran stated that he has continuous pain but that 
he was not taking any pain medication.  There was tenderness 
below the patella but not in the joint lines.  Range of 
motion was from 0 to 110 degrees.  The knee was stable to 
varus and valgus, anterior and posterior stressors.  X-rays 
were reported as showing a well-aligned prosthesis with no 
loosening noted.  The examiner recommended nonsteroidal 
medication but the veteran was not interested in taking any 
medication.  The veteran stated that he would consider 
whether he would like another cortisone injection.  Thus, the 
residuals of the veteran's left knee surgery do not include 
severe painful motion or weakness, so he is not entitled to 
the higher 60 percent rating under DC 5055.  Nor is the 
veteran entitled to a rating higher than 30 percent with 
rating by analogy to DCs 5256, 5261, or 5262.  Neither the 
February 2006 VA orthopedic note nor any other VAOPT notes 
show ankylosis, extension limited to 30 degrees or less, or 
nonunion of the tibia or fibula warranting a rating higher 
than 30 percent under DCs 5256, 5261, or 5262.

There is also no basis for separate ratings for the left knee 
based on arthritis (resulting in limited or painful motion) 
and instability, because the knee has consistently been 
stable on examination.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); VAOPGCPREC 9-98 (Aug.  14, 1998).

In addition to the schedular criteria noted above, during all 
periods under consideration, VA regulations provide that, 
when evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with diagnostic codes predicated on limitation of motion.  
Johnson v.  Brown, 9 Vet. App. 7 (1996).  However, the 
veteran has already been compensated (in the May 2001 rating 
decision and SSOC) pursuant to DeLuca for the pain and mild 
weakened movement and pain described in the December 2000 VA 
examination addendum, and the November 2005 VA examination 
report specifically indicated that there was no evidence of 
additional limitation due to pain, further loss of motion, 
incoordination, weakness, flare-up, or lack of endurance 
after repetitive motion.  Therefore, the ratings given to the 
veteran throughout the appeal period have properly 
compensated the veteran for the extent of his functional loss 
due to pain in his left knee and there is no basis for 
assignment of a rating higher than any of those that have 
been assigned throughout the appeal period pursuant to 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca.

The above determinations are based upon consideration of 
applicable provisions of the VA's rating schedule.  
Additionally, the Board finds that the record presents no 
basis for assignment of any higher rating for the left knee 
disability on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (cited to in the December 1999 SOC).  There is 
no showing that, during any period in question, the left knee 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating), or has necessitated frequent periods of 
hospitalization.  Although the November 2005 VA examiner 
indicated that the veteran is unemployed and his occupational 
base is restricted to occupations that do not require 
prolonged standing, walking, climbing stairs, or kneeling, 
this report also states that he does not require ambulatory 
aids for short distances, and there is no evidence of adverse 
impact on the activities of personal grooming, hygiene, 
transportation, or activities of daily living.  Moreover, the 
veteran has been fully compensated pursuant to DC 5055 for 
his left knee replacement hospitalizations and surgeries as 
discussed above.  There also is no evidence that the left 
knee disability has otherwise presented such an exceptional 
or unusual disability picture as to render impractical the 
application of the normal schedular rating criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v.  
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v.  Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v.  Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for assignment of any higher rating for the service-
connected left knee disability during any period in question; 
hence, the claim for higher ratings must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application in the current appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

The claim for higher ratings for left knee disability, status 
post knee replacement surgery, in excess of 10 percent for 
the period from August 2, 1999 to November 26, 2000, in 
excess of 20 percent for the period from November 27, 2000 to 
June 19, 2002, and in excess of 30 percent for the periods 
from August 1, 2003 to January 31, 2006 and from April 1, 
2007, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


